Case 20-00933-DSC13   Doc 3    Filed 03/06/20 Entered 03/06/20 15:56:03   Desc Main
                              Document     Page 1 of 6
Case 20-00933-DSC13   Doc 3    Filed 03/06/20 Entered 03/06/20 15:56:03   Desc Main
                              Document     Page 2 of 6
Case 20-00933-DSC13   Doc 3    Filed 03/06/20 Entered 03/06/20 15:56:03   Desc Main
                              Document     Page 3 of 6
Case 20-00933-DSC13   Doc 3    Filed 03/06/20 Entered 03/06/20 15:56:03   Desc Main
                              Document     Page 4 of 6
Case 20-00933-DSC13   Doc 3    Filed 03/06/20 Entered 03/06/20 15:56:03   Desc Main
                              Document     Page 5 of 6
Case 20-00933-DSC13   Doc 3    Filed 03/06/20 Entered 03/06/20 15:56:03   Desc Main
                              Document     Page 6 of 6
